UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1737


SHARON R. WAZNEY, a/k/a Sharon R. Chabassole,

                    Plaintiff - Appellee,

             v.

ROBERT W. WAZNEY, a/k/a Robert William Wazney,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:19-cv-01256-HMH)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert William Wazney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert W. Wazney appeals the district court’s order denying his Fed. R. Civ. P.

59(e) motion to alter or amend a prior judgment remanding the underlying matter to state

court. We have reviewed the record and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the

district court. See Wazney v. Wazney, No. 3:19-cv-01256-HMH (D.S.C. July 1, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           DISMISSED




                                           2